Case 18-33926-hdh7 Doc 134 Filed 07/29/19              Entered 07/29/19 17:03:28        Page 1 of 3




PORTER HEDGES LLP                                    SMYSER KAPLAN & VESELKA, L.L.P.

Eric M. English                                      Garland D. Murphy IV
State Bar No. 24062714                               State Bar No. 24058010
Genevieve M. Graham                                  Smyser Kaplan & Veselka, L.L.P.
State Bar No. 24085340                               700 Louisiana Street, Suite 2300
Porter Hedges LLP                                    Houston, Texas 77002
1000 Main Street, 36th Floor                         (713) 221-2300
Houston, Texas 77002                                 (713) 221-2320
(713) 226-6000                                       lmurphy@skv.com
eenglish@porterhedges.com
ggraham@porterhedges.com

ATTORNEYS FOR PENDER CAPITAL
ASSET BASED LENDING FUND I, LP

                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                            §
                                                  §     Chapter 7
MANSFIELD BOAT AND RV                             §
STORAGE, LLC                                      §     Case No. 18-33926
                                                  §
              Debtor.                             §

                            NOTICE OF EVIDENTIARY HEARING

          PLEASE TAKE NOTICE that an evidentiary hearing on Pender Capital Asset Based

Lending Fund I, LP’s Motion for an Order Finding Larry Reynolds in Civil Contempt of Court

(Dkt. 117) has been scheduled for August 5, 2019 at 1:30 p.m. before Honorable Harlin D. Hale,

1100 Commerce St., 14th Floor, Courtroom #3, Dallas, Texas 75242.

          Pursuant to the Court’s comments at the July 29, 2019 status conference, Mr. Reynolds is

required to attend the hearing in person.




                                                 1
8275941
Case 18-33926-hdh7 Doc 134 Filed 07/29/19         Entered 07/29/19 17:03:28    Page 2 of 3




Dated: July 29, 2019                    Respectfully submitted,


                                        By: /s/ Eric M. English
                                        Eric M. English
                                        State Bar No. 24062714
                                        Genevieve M. Graham
                                        State Bar No. 24085340
                                        Porter Hedges LLP
                                        1000 Main Street, 36th Floor
                                        Houston, Texas 77002
                                        (713) 226-6000
                                        eenglish@porterhedges.com
                                        ggraham@porterhedges.com

                                        and

                                        Garland D. Murphy IV
                                        State Bar No. 24058010
                                        Smyser Kaplan & Veselka, L.L.P.
                                        700 Louisiana Street, Suite 2300
                                        Houston, Texas 77002
                                        (713) 221-2300
                                        (713) 221-2320
                                        lmurphy@skv.com

                                        ATTORNEYS FOR PENDER CAPITAL ASSET
                                        BASED LENDING FUND I, LP




                              CERTIFICATE OF SERVICE

        I certify that on July 29, 2019, a true and correct copy of the foregoing Notice of
Evidentiary Hearing on Pender Capital Asset Based Lending Fund I, LP’s Motion for an Order
Finding Larry Reynolds in Civil Contempt of Court (Dkt. 117) was served by CM/ECF and/or
first Class United States Mail to all parties listed on the attached Service List.


                                         /s/ Eric M. English
                                         Eric M. English




                                              2
8275941
Case 18-33926-hdh7 Doc 134 Filed 07/29/19              Entered 07/29/19 17:03:28   Page 3 of 3




                                          SERVICE LIST

Debtor
Mansfield Boat and RV Storage, LLC
Attn: Larry Reynolds
605 Rutgers
Lancaster, TX 75134

Debtor’s Counsel
Herman A. Lusky
Lusky & Associates PC
4925 Greenville Ave., Suite 715
Dallas, TX 75206
herman@lusky.com
mail@lusky.com

United States Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, Texas 75242

Larry Reynolds’ Counsel
Glenn Snyder
627 Mercury Avenue
Duncanville, TX 75137
snyderGlenn@SBCGlobal.net

Parties Requesting Notice
Mansfield ISD
c/o Eboney Cobb
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
500 E. Border Street, Suite 640
Arlington, Texas 76010
email: ecobb@pbfcm.com

Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway, Suite 1000
Dallas, Texas 75207
dallas.bankruptcy@publicans.com
Counsel for Tarrant County




                                                   3
8275941
